DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-9, 11-12, 14, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keeley et al. (US 2019/0305567 A1 herein Keeley).
Regarding claim 1, a method for identifying a dual-mode wireless device, comprising:
receiving a Bluetooth Low Energy (BLE) advertising packet (Keeley – [0030]) from a slave device (read as radio frequency radio transceiver RFT-1 in the game device GD-1 840 periodically sends out an advertising signal to advertise its presence to other radio transceivers in the area) (Keeley – [0049]);
extracting a Media Access Control (MAC) address that is carried in the BLE advertising packet from the slave device and that is of a master device that has established a classic Bluetooth connection with the slave device (read as the advertisement includes a unique user identifier (UUID) or media access control (MAC) address) (Keeley – [0049]); and
if the MAC address is a MAC address of a current master device, establishing a BLE connection with the slave device (read as operating under the control of the charge control program 818, searches the UUID in an authorized device identification (ID) table 821 in the memory 816 to confirm that the game device GD-1 that sent the advertisement is authorized for charging by the wireless charging pod 800) (Keeley – [00049]); or
if the MAC address is not a MAC address of a current master device, ignoring the BLE advertising packet from the slave device (read as if the UUID or MAC address is not found in the Authorized Device Identification Table 821, then the wireless charging pod may be configured to ignore the advertisement and the game device GD-1 840) (Keeley – [0049]).
Regarding claim 3 as applied to claim 1, Keeley further teaches a dual-mode wireless device according to claim 1, wherein before the receiving a BLE advertising packet from a slave device, the method further comprises: if a time for searching for the BLE advertising packet from the slave device is greater than a preset time threshold, terminating the search operation (read as specified period as passed or a timeout event occurs) (Keeley – [0097]).

Regarding claim 4, Keeley teaches a method for identifying a dual-mode wireless device, comprising:
sending a Bluetooth Low Energy (BLE) advertising packet to a master device (read as radio frequency radio transceiver RFT-1 in the game device GD-1 840 periodically sends out an advertising signal to advertise its presence to other radio transceivers in the area) (Keeley – [0030], and [0049]), and allowing the master device to extract a Media Access Control (MAC) address that is carried in the BLE advertising packet and that is of a master device that has established a classic Bluetooth connection with a current slave device (read as the advertisement includes a unique user identifier (UUID) or media access control (MAC) address) (Keeley – [0049]); and
if the MAC address is a MAC address of the master device, establishing a BLE connection with the master device (read as operating under the control of the charge control program 818, searches the UUID in an authorized device identification (ID) table 821 in the memory 816 to confirm that the game device GD-1 that sent the advertisement is authorized for charging by the wireless charging pod 800) (Keeley – [00049]); or
if the MAC address is not a MAC address of the master device, continuing to send the BLE advertising packet to a nearby master device (read as if the UUID or MAC address is not found in the Authorized Device Identification Table 821, then the wireless charging pod may be configured to ignore the advertisement and the game device GD-1 840) (Keeley – [0049]).
Regarding claim 6 as applied to claim 4, Keeley further teaches wherein before the sending a BLE advertising packet to a master device, the method further comprises: adding, to the BLE advertising packet, MAC address information of the master device that has established the classic Bluetooth connection with the current slave device (read as advertisement includes a unique user identifier (UUID) or media access control (MAC) address) (Keeley – [0049]).

Regarding claim 7, Keeley teaches an apparatus (100) for identifying a dual-mode wireless device, comprising a slave device and a master device (Keeley – Figure 8, [0048]), wherein
the master device (01) is configured to: receive a Bluetooth Low Energy (BLE) advertising packet from the slave device (read as radio frequency radio transceiver RFT-1 in the game device GD-1 840 periodically sends out an advertising signal to advertise its presence to other radio transceivers in the area) (Keeley – [0030], and [0049]); extract a Media Access Control (MAC) address that is carried in the BLE advertising packet from the slave device and that is of a master device that has established a classic Bluetooth connection with the slave device (read as the advertisement includes a unique user identifier (UUID) or media access control (MAC) address) (Keeley – [0049]); and if the MAC address is a MAC address of a current master device, establish a BLE connection with the slave device (read as operating under the control of the charge control program 818, searches the UUID in an authorized device identification (ID) table 821 in the memory 816 to confirm that the game device GD-1 that sent the advertisement is authorized for charging by the wireless charging pod 800) (Keeley – [00049]); or if the MAC address is not a MAC address of a current master device, ignore the BLE advertising packet from the slave device (read as if the UUID or MAC address is not found in the Authorized Device Identification Table 821, then the wireless charging pod may be configured to ignore the advertisement and the game device GD-1 840) (Keeley – [0049]); and
the slave device (02) is configured to: send the BLE advertising packet to the master device (read as radio frequency radio transceiver RFT-1 in the game device GD-1 840 periodically sends out an advertising signal to advertise its presence to other radio transceivers in the area) (Keeley – [0030], and [0049]), and allow the master device to extract the MAC address that is carried in the BLE advertising packet and that is of the master device that has established the classic Bluetooth connection with a current slave device (read as the advertisement includes a unique user identifier (UUID) or media access control (MAC) address) (Keeley – [0049]); and if the MAC address is the MAC address of the master device, establish a BLE connection with the master device (read as operating under the control of the charge control program 818, searches the UUID in an authorized device identification (ID) table 821 in the memory 816 to confirm that the game device GD-1 that sent the advertisement is authorized for charging by the wireless charging pod 800) (Keeley – [00049]); or if the MAC address is not the MAC address of the master device, continue to send the BLE advertising packet to a nearby master device (read as if the UUID or MAC address is not found in the Authorized Device Identification Table 821, then the wireless charging pod may be configured to ignore the advertisement and the game device GD-1 840) (Keeley – [0049]).

Regarding claim 8 as applied to claim 1, Keeley further teaches a smart terminal IOS device, comprising: one or more processors (read as microcontroller unit 812) (Keeley – Figure 8); and a memory (read as memory 816) (Keeley – Figure 8), coupled to the processor, and configured to store one or more programs; wherein when the one or more programs are executed by the one or more processors, the one or more processors are enabled to implement the method for identifying a dual-mode wireless device according to claim 1 (Keeley – Figure 8, [0048]).
Regarding claim 9 as applied to claim 1, Keeley further teaches a computer-readable storage medium, wherein the computer-readable storage medium stores a computer program; and when the computer program is executed by a processor, the method for identifying a dual-mode wireless device according to claim 1 (Keeley – [0024], [0047], [0063]).
Regarding claim 11 as applied to claim 3, Keeley further teaches a smart terminal IOS device, comprising: one or more processors (read as microcontroller unit 812) (Keeley – Figure 8); and a memory (read as memory 816) (Keeley – Figure 8), coupled to the processor, and configured to store one or more programs; wherein when the one or more programs are executed by the one or more processors, the one or more processors are enabled to implement the method for identifying a dual-mode wireless device according to claim 3 (Keeley – Figure 8, [0048]).
Regarding claim 12 as applied to claim 4, Keeley further teaches a smart terminal IOS device, comprising: one or more processors (read as microcontroller unit 812) (Keeley – Figure 8); and a memory (read as memory 816) (Keeley – Figure 8), coupled to the processor, and configured to store one or more programs; wherein when the one or more programs are executed by the one or more processors, the one or more processors are enabled to implement the method for identifying a dual-mode wireless device according to claim 4 (Keeley – Figure 8, [0048]).
Regarding claim 14 as applied to claim 7, Keeley further teaches a smart terminal IOS device, comprising: one or more processors (read as microcontroller unit 812) (Keeley – Figure 8); and a memory (read as memory 816) (Keeley – Figure 8), coupled to the processor, and configured to store one or more programs; wherein when the one or more programs are executed by the one or more processors, the one or more processors are enabled to implement the method for identifying a dual-mode wireless device according to claim 7 (Keeley – Figure 8, [0048]).
Regarding claim 16 as applied to claim 3, Keeley further teaches wherein the computer-readable storage medium stores a computer program; and when the computer program is executed by a processor, the method for identifying a dual-mode wireless device according to claim 3 is implemented (Keeley – [0024], [0047], [0063]).
Regarding claim 17 as applied to claim 4, Keeley further teaches wherein the computer-readable storage medium stores a computer program; and when the computer program is executed by a processor, the method for identifying a dual-mode wireless device according to claim 4 is implemented (Keeley – [0024], [0047], [0063]).
Regarding claim 19 as applied to claim 7, Keeley further teaches wherein the computer-readable storage medium stores a computer program; and when the computer program is executed by a processor, the method for identifying a dual-mode wireless device according to claim 7 is implemented (Keeley – [0024], [0047], [0063]).

Allowable Subject Matter
Claims 2, 5, 10, 13, 15, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648